ORDER
PER CURIAM.
Respondent’s motion to consolidate petitions for review 05-77197, 05-77207, 05-77215 and 05-77236 is granted in part. Petitions for review nos. 05-77207 and 05-77215 are consolidated.
We have reviewed the petitions for review and motions for stay of removal. We conclude that petitioners have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review under the REAL ID Act, Pub.L. No. 109-13, Div. B, 119 Stat. 231 (2005). See Torres-Aguilar v. INS, 246 F.3d 1267,1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss these petitions for review for lack of jurisdiction is granted because we lack jurisdiction to review the Immigration Judge’s discretionary determination that petitioners did not demonstrate exceptional and extremely unusual hardship under 8 U.S.C. § 1229b(b)(l)(D). See 8 U.S.C. § 1252(a)(2)(B)(I); Fernandez v. Gonzales, 439 F.3d 592, 596 (9th Cir.2006); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED.